DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 


Response to Arguments

Applicant's arguments and amendments received 01/07/2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 11-14”. This language corresponds to the newly amended language of claims 1, 11 and 16. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waldo US 10,140,515.
In regards to claim 1, Waldo teaches a computer-implemented method comprising: generating, by a computing system (see fig. 1 computer 104..—col. 3 line 63 to col. 4 line 7), a video embedding for a video content item based at least in part on a first machine learning model (see machine learning and neural network analysis techniques for image and music descriptor. image 302 may be analyzed to identify and assign image descriptors (e.g., tags, labels, etc). techniques used herein may also be utilized with frames of digital video live or stored..—col. 4 lines 8-13, col. 4 lines 31-53, col. 5 line 51 to col. 6 line 20); generating, by the computing system (see computer 104 as outlined above), a set of music embeddings for a set of music content items based at least in part on a second machine learning model (see machine learning and neural network analysis techniques for image and music descriptor. ..— col. 4 lines 8-13, col. 4 lines 31-53, col. 5 line 51 to col. 6 line 20); wherein a music embedding of the set of music embeddings is generated based at least in part on a combination of music feature embeddings associated with a corresponding music content item of the set of music content items (see [claim interpretation para. 0038 lines 1-4 for “music feature embedding associated with a corresponding music content item”] corresponds to “machine learning and neural network analysis techniques for image and music descriptor. image 302 may be analyzed to identify and assign image descriptors (e.g., tags, labels, etc)” as outlined above and various music descriptors such as "happy," "upbeat," "bright," etc. In various embodiments, each mapping between an image descriptor and a music descriptor is associated with a similarity score..-- col. 6 lines 4-20)  and one or more values are removed from the combination of music feature embeddings based at least in part on the second machine learning model (see the pairwise distance between patches is determined, and the two closest patches are merged to generate a new patch. The two original patches are removed from the original set and the new merged patch is added. The procedure is repeated until only a certain number of patches are left in the set or when the distance meets a predetermined distance threshold even for two closes patches..—col. 13 lines 35-60), and ranking, by the computing system, the set of music content items based at least in part on the video embedding and the set of music embeddings (see Compare image and music .  
In regards to claim 2, Waldo teaches a computer-implemented method of claim 1, further comprising: generating one or more video feature embeddings based at least in part on one or more video features associated with the video content item (see an example of image descriptor: tree," "mountain," "river," "outdoors," "camping," "vacation," "nature," etc..-- col. 4 lines 54-64, col. 5 line 51 to col. 6 line 20); and wherein the video embedding is generated based at least in part on the one or more video feature embeddings (see machine learning and neural network analysis techniques for image in order to create playlist..--col. 5 line 51 to col. 6 line 20).  
In regards to claim 3, Waldo teaches a computer-implemented method of claim 2, wherein the one or more video features associated with the video content item includes at least one of: a concept, an object, or a visual characteristic identified in the video content item (see an image descriptors party, also see techniques used herein may also be utilized with frames of digital video live or stored as outlined above....-- col. 5 line 51 to col. 6 line 20).  
In regards to claim 4, Waldo teaches a computer-implemented method of claim 1, further comprising: generating the music feature embeddings for the corresponding music content item based at least in part on music features associated with the corresponding music content item (see fig.1 music store 206… a music descriptor is associated with a similarity score..— col. 5 line 51 to col. 6 line 20); and wherein the combination of the music feature embeddings is based at least in part on a concatenation of the music feature embeddings (see music descriptor as outlined above..--col. 5 line 51 to col. 6 line 20).  
 computer-implemented method of claim 4, wherein the music features associated with the corresponding music content items includes at least one of: a title, an artist, a lyric, a genre, or a spectrogram associated with the corresponding music content items (see various music descriptors such as "happy," "upbeat," "bright," etc..— col. 5 line 51 to col. 6 line 20).  
In regards to claim 6, Waldo teaches a computer-implemented method of claim 1, wherein the ranking the set of music content items comprises: generating a subset of music embeddings based at least in part on a proximity between the video embedding and the set of music embeddings (see one of the identified image descriptors is included as part of a query against a set of music descriptors 504..— col. 5 line 51 to col. 6 line 20).  
In regards to claim 7, Waldo teaches a computer-implemented method of claim 6, wherein the ranking the set of music content items further comprises: ranking a subset of the set of music content items associated with the subset of music embeddings based at least in part on a measure of similarity between the video embedding and the subset of music embeddings (see a degree of matching between the image descriptor and the music descriptor, such as based on machine learning and neural network analysis techniques col. 5 line 51 to col. 6 line 20, col. 13 lines 14-26).  
In regards to claim 8, Waldo teaches a computer-implemented method of claim 1, wherein the video embedding and the set of music embeddings are mapped in a vector space (see entropy ranking approach can interpret the classification vectors as a probability distribution over the categories associated with the image data..—col. 13 lines 14-34).  
In regards to claim 9, Waldo teaches a computer-implemented method of claim 1, wherein the first machine learning model and the second machine learning model are trained based at least in part on training sets of data that include training video content items and training music content items included in the training video content items (see machine learning model for music, video/image and a combine of both..--col. 5 line 51 to col. 6 line 20).  
In regards to claim 10, a computer-implemented method of claim 1, further comprising: providing one or more music recommendations based at least in part on the ranking (see content to be provided can include data 920 for one or more recommendations, or other such elements that are selected based on information for the user associated with the request..—col. 19 lines 32-44).
Claims 11-15 list all the similar elements of claims 1-5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 11-15. Furthermore, Waldo teaches a processor, a memory for storing instruction (see fig. 11, processor 1102, memory 1104).
Claims 16-20 list all the similar elements of claims 1-5, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 16-20. Furthermore, Waldo teaches a non-transitory computer readable storage medium (see fig. 11 memory 1104).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481